Citation Nr: 1317539	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-38 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for lumbar degenerative disc disease and lumbar strain.

2. Entitlement to an initial disability rating in excess of 30 percent for asthma.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1996 to September 1996, and from October 2001 to June 2006.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the Veteran's asthma and lumbar spine disorder.  The Veteran appealed the initial disability ratings assigned for these disorders.  The claims were remanded by the Board in March 2012.  A claim for TDIU was raised by the record and was added to the appeal in the Board's March 2012 Remand.  In February 2013, the Board remanded the claims for further development, and, as explained below, the Board finds that a remand is again necessary. 

In April 2013, the Veteran was granted service connection for radiculopathy of the right lower extremity, as secondary to his service-connected lumbar spine disorder.  Thus, the Board has recharacterized the Veteran's lumbar spine disorder to omit radiculopathy, as this is now separately rated.

The Board notes that pertinent VA outpatient treatment records are located in Virtual VA.  Instead of paper, Virtual VA is a highly secured electronic repository is used to store and review every document involved in the claims process.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2013 statement from the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Here, the record indicates that there are outstanding medical records pertinent to the Veteran's claims.  Specifically, during an October 2012 VA examination, the Veteran stated he received worker's compensation from March 29, 2012, though April 10, 2012, due to a back injury.  Medical records detailing this worker's compensation claim are not of record.  He also stated that he had received physical therapy for his low back at a private facility in Cape Coral about a year prior, but no such records are in the claims file.  The Veteran further indicated that, in approximately 2011, he was treated at the Cape Coral Hospital emergency room for his asthma.  These records are also not in the claims file.  On remand, the RO/AMC should seek to obtain these records, with any additional assistance from the Veteran required.

Additionally, as the outcome of the Veteran's higher initial ratings claims may impact his TDIU claim, the latter claim is inextricably intertwined with the former claim and adjudication of this downstream issue must be deferred until the agency of original jurisdiction has adjudicated the Veteran's higher initial ratings claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Further, the Veteran's representative has argued that the Veteran may be entitled to an extraschedular TDIU under 38 C.F.R. § 4.16(b).  The Board acknowledges that if a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), VA must consider whether an extraschedular rating may be assigned if it is shown that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

On remand, following receipt of any outstanding treatment records, the RO/AMC should readjudicate the service-connected disability ratings and schedular TDIU claim.  If the evidence indicates that the Veteran is unable to obtain substantial gainful employment due to his service-connected disabilities and his disability ratings do not meet the requirements under 38 C.F.R. § 4.16(a), the RO/AMC should refer the Veteran's TDIU claim to the Director of Compensation and Pension to determine if an extraschedular rating is warranted for TDIU under 38 C.F.R. § 4.16(b).

Lastly, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for his lumbar spine and asthma and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records regarding worker's compensation from March 29, 2012, though April 10, 2012, due to a back injury; physical therapy treatment records for his low back at Cape Coral private facility, dated approximately in 2011; and, Cape Coral Hospital emergency room records showing treatment for asthma, dated approximately in 2011.  The RO/AMC should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding VA treatment records since November 2012 following the procedures set forth in 38 C.F.R. § 3.159.

3.  Upon completion of the above, readjudicate the issues on appeal.  If warranted (the Veteran fails to meet the requirements of 38 C.F.R. § 4.16(a)), the AMC/RO should submit the issue of entitlement to a TDIU to the Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b) only.  An extraschedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case. Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


